Citation Nr: 9917892	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  95-20 651	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.  


ATTORNEY FOR THE BOARD

Jeffrey J. Schueler, Counsel




INTRODUCTION

The veteran had active service from December 1952 to December 
1978.  This matter comes to the Board of Veterans' Appeals 
(Board) from an August 1993 rating decision of the Department 
of Veterans Affairs (VA) Houston Regional Office (RO) that 
denied service connection for the cause of the veteran's 
death.  The appellant, the veteran's surviving spouse, 
disagreed and this appeal ensued.  For a portion of the time 
this appeal has been pending, the appellant resided in an 
area served by the Philadelphia Regional Office and Insurance 
Center.  


REMAND

On review of the claims file, the Board identifies two 
matters requiring additional development of the record.  The 
first involves the appellant's choice of a representative.  
In a VA Form 21-22, Appointment of Veterans Service 
Organization as Claimant's Representative, executed in June 
1995, she appointed The American Legion as her 
representative.  (Prior to June 1995, it appears that the 
Texas Veterans Commission represented her.)  In a November 
1995 letter, however, an organization identified only as 
"Department of Veterans Affairs" located at the Tioga 
County Courthouse in Wellsboro, Pennsylvania, wrote to the RO 
"on behalf of" the appellant seeking a copy of the claims 
file, apparently for purposes of representation.  The RO, in 
an October 1996 letter, asked the appellant to clarify which 
organization, The American Legion or the Tioga County 
Department of Veterans Affairs, represented her.  No response 
was received from the appellant.  

A specific claim may be prosecuted at any one time by only 
one recognized organization, attorney, agent or other person 
properly designated to represent the appellant.  38 C.F.R. 
§ 20.601.  The claim will be remanded for clarification of 
the appellant's representation. 

The second basis for remand involves the apparent 
misplacement of the veteran's service medical records (SMRs).  
These records, representing over 26 years of active service 
by the veteran, were forwarded to the RO in 1979 from the 
National Personnel Records Center and were before the RO at 
the time of the August 1993 rating decision.  The RO listed 
the SMRs as evidence in the May 1995 statement of the case.  
However, in a February 1997 letter the appellant complained 
that the SMRs were lost.  Sometime between May 1995 and 
February 1997, the SMRs apparently became dissociated from 
the VA claims folder.  They are very important to the 
adjudication of this case.  While the claim is remanded, the 
RO should undertake a full and thorough search for the 
missing SMRs.  

The appellant has stated that she does not have any copies of 
the veteran's SMRs and that she provided two volumes of these 
records to Wilford Hall Medical Center (WHMC) at Lackland Air 
Force Base.  The claims folder includes various clinical 
records prepared in the 1990s at WHMC, but not copies of the 
missing SMRs.  The RO should also contact WHMC and ask for a 
complete copy of the SMRs.  

The case is REMANDED for the following development:

1.  The RO should contact the appellant 
and ask her to clarify which organization 
represents her in this appeal, The 
American Legion, the Tioga County 
Department of Veterans Affairs, or some 
other entity.  The appellant's response 
should then be associated with the claims 
file.  

2.  The RO should undertake a thorough 
search for the missing SMRs.  As part of 
that search, the RO should contact WHMC 
and ask for a complete copy of any of the 
deceased veteran's SMRs in its 
possession.  All documents obtained 
should be associated with the claims 
folder.  


After the development requested above has been completed to 
the extent possible, the RO should again review the record.  
If any benefit sought on appeal, for which a notice of 
disagreement has been filed, remains denied, the appellant 
and her representative, if any, should be furnished a 
supplemental statement of the case and given the opportunity 
to respond.  Then, the case should be returned to the Board 
for further appellate review.  



		
	J. F. Gough
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991& Supp. 1999), only a 
decision of the Board is appealable to the U.S. Court of 
Appeals for Veterans Claims.  This remand is in the nature of 
a preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).


